Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

NOTE: Claims 21-24 recites “One or more computer readable storage media”. As described in the specification on page 51 para 0135 “Thus, computer-readable storage media does not include signals per se or signal bearing media”. Therefore the claims are statutory under 35 U.S.C 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-6, 9, 11-13, 15-16 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-17 and 20 of U.S. Patent No. 9626584. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader and obvious in scope than the allowed claims 1-4, 10-17 and 20 of US9626584.

Appl # 16384593					US9626584
1. (Currently Amended) A method implemented by a computing device, the method comprising: clustering items of image content based on at least two different types of saliency maps, each of the different types of saliency maps generated from the image content, and at least a second map of the different types of saliency maps generated based on a first map of the different types of saliency maps; and generating a suggestion of an image content item based on the clustering.  

2. (Currently Amended) A method as described in claim 1, wherein clustering the items of image content further includes: scoring the items of image content based on visual characteristics determined from the at least two different types of saliency maps; and clustering the items of image content according to scores.  
3. (Original) A method as described in claim 2, further comprising ranking the items of image content within a given cluster based on the scores.  
4. (Original) A method as described in claim 3, wherein generating the suggestion further comprises: selecting a highest-ranked image content item from different clusters of the items of image content; and identifying a selected image content item for the suggestion.  
5. (Original) A method as described in claim 1, wherein the items of image 
6. (Original) A method as described in claim 1, wherein the items of image content in a given cluster are different, one item of image content from another, by less than a threshold amount.  
 map and a gradient magnitude map that indicates, for each pixel of the image content, an amount the image is changing at the pixel relative to other pixels.  
9. (Original) A method as described in claim 1, further comprising presenting the suggestion of the image content item for selection by a user.
11. (Currently Amended) A system comprising: an image saliency module implemented at least partially in hardware of at least one computing device to generate at least two different types of saliency maps, each of the different types of saliency maps generated from image 
12. (Currently Amended) A system as described in claim 11, wherein the selection module is further configured to: score the items of image content based on visual characteristics determined from the at least two different types of saliency maps; and cluster the items of image content according to scores.  
13. (Original) A system as described in claim 12, wherein the items of image 
15. (Original) A system as described in claim 12, wherein the selection module is further configured to rank the items of image content within a given cluster based on the scores.  
16. (Original) A system as described in claim 15, wherein the selection module is further configured to: select a highest-ranked image content item from different clusters of the items of image content; and identify a selected image content item for the suggestion.  
21. (currently Amended) One or more computer readable storage media having stored thereon instructions that are executable by one or more processors to perform operations comprising: clustering 
22. (Previously presented) One or more computer readable storage media as described in claim 21, wherein clustering the items of image content further includes: scoring the items of image content based on visual characteristics determined from the at least two different types of saliency maps; and clustering the items of image content according to scores.  
23. (Previously presented) One or more computer readable storage media as described in claim 21, wherein the items 
24. (Previously presented) One or more computer readable storage media as described in claim 21, wherein the items of image content in a given cluster are different, one item of image content from another, by less than a threshold amount.

    2. A method as described in claim 1, wherein each of the component scores is indicative of a different visual characteristic. 
    3. A method as described in claim 1, wherein the at least one other type of saliency map includes at least one of a dense saliency map, a saliency edge map, a row-normalized gradient map, or an image border saliency map. 
    4. A method as described in claim 1, wherein at least one of the component scores indicates a composition quality of the candidate image croppings, the composition quality determined based on a comparison of the candidate image 
         10. A method as described in claim 1, further comprising: ranking the candidate image croppings with regard to each of the visual characteristics based on corresponding component scores; calculating an average ranking for each of the candidate image croppings by combining the rankings of a given candidate image cropping for each of the visual characteristics; and using the average rankings to cluster the candidate image croppings into clusters of similar image croppings. 
    11. A method as described in claim 10, wherein choosing the one or more image croppings from the candidate image croppings includes choosing the candidate image croppings that are ranked highest in a respective cluster. 

    13. A method as described in claim 10, wherein the candidate image croppings in one cluster are different from the candidate image croppings in another cluster by at least a threshold amount. 
    14. A method as described in claim 10, wherein the candidate image croppings in a given cluster are different, one candidate image cropping from another, by less than a threshold amount. 
    15. A system comprising: one or more processors; and a memory having stored thereon computer-readable instructions that are executable by the one or more processors to implement an image 
    16. A system as described in claim 15, wherein each of the component scores is 
    17. A system as described in claim 15, wherein each of the component scores is computed using multiple different saliency maps. 
    20. A computer-readable storage memory comprising an image editing application stored as instructions that are executable and, responsive to execution of the instructions by a computing device, the computing device performs operations of the image editing application comprising to: compute component scores for candidate image croppings of a scene, the component scores indicative of visual characteristics established for visually pleasing croppings and computed using multiple different saliency maps; rank the candidate image croppings with regard to each of the visual characteristics based . 



Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9626584 in view of US8660351. 

Appl# 16384593                                             US9626584 in view of US8660351
10. (Original) A method as described in claim 9, wherein the clustering is performed to implement an image search and the suggestion of the image content 

choosing one or more image croppings from the candidate image croppings using the component scores. Regarding claim 10 of the application, US9626584 teach all the limitations of claims 1 and 9 of the current application. 9626584 do not exactly recite the limitations of claim 10. US8660351 teaches performing the clustering (fig 3b) to implement an image search (fig 4) i.e shows the search of the object or face of a person (claim 1 disclose detected face) and presenting the cropping rectangle 404 (i.e the suggestion presented for the .




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-13, 15-16 and 21-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tu et al. (US20140140610) hereafter Tu.

1. Regarding claim 1, Tu discloses a method (figs 1-2, 4, 6 and 8 shows the method and system) implemented by a computing device, the method comprising: 
clustering items of image content based on at least two different types of saliency maps, each of the different types of saliency maps generated from the image content, and at least a second map of the different types of saliency maps generated based on a first map of the different types of saliency maps (fig 2 shows the clustering unit 204 clustering the extracted saliency instances generated from the image 112 (i.e a set of top saliency windows (map) 208 of solid rectangles (i.e first map of the different types of saliency maps 208 and 210) labelled as positive bag 212 and a set of bottom saliency windows (map) of dashed rectangles (i.e a second map of the different types of saliency maps 208 and 210) labelled as negative bag 214 meeting the above claim limitations, see paras 0018, 0019, 0022-0025 and 0034-0036 for the explanation of the above limitations); and 
generating a suggestion of an image content item based on the clustering (figs 1-2, paras 0017, 0025, shows object 122 discovered/detected/localized with the window indicator 124 (i.e generating a suggestion of an image, absent the specifics of a suggestion in the claim) in the image 120 based on the clustering (in fig 2 and as explained in paras 0018, 0019 and 0022-0025). 
 
2. Regarding claim 2, Tu discloses a method as described in claim 1, wherein clustering the items of image content further includes: scoring the items of image content based on visual characteristics determined from the at least two different types of saliency maps; and clustering the items of image content according to scores (fig 2, paras 0018-0019, 0022, 0025 and 0034-0036 shows and discloses the clustering of the image contents 112 as the top saliency windows 208 with top scores greater than the other saliency windows and bottom saliency windows 210 having saliency scores less than other saliency windows meeting the above limitations).  

3. Regarding claim 3, Tu discloses a method as described in claim 2, further comprising ranking the items of image content within a given cluster based on the scores (fig 2, paras 0018-0019, 0022, 0025 and 0034-0036 shows and discloses the clustering of the image contents 112 as the top saliency windows 208 with top (ranking) scores greater than the other saliency windows and bottom (ranking) saliency windows 210 having saliency scores less than other saliency windows meeting the above limitations).    

4. Regarding claim 4, Tu discloses a method as described in claim 3, wherein generating the suggestion further comprises: selecting a highest-ranked image content item from different clusters of the items of image content (fig 2, paras 0018-0019, 0022, 0025 and 0034-0036 shows and discloses the clustering of the image contents 112 as the top saliency windows 208 with top (highest ranking) scores greater than the other saliency windows and bottom (ranking) saliency windows 210 having saliency scores less than other saliency windows meeting the above limitations); and identifying a selected image content item for the suggestion (figs 1-2, paras 0017, 0025, shows object 122 discovered/detected/localized/identifying with the window indicator 124 (i.e generating a suggestion of an image content (i.e identified book image)) in the image 120 based on the clustering (in fig 2 and as explained in paras 0018, 0019 and 0022-0025). 

5. Regarding claim 5, Tu discloses a method as described in claim 1, wherein the items of image content in one cluster are different from the items of image content in other clusters by at least a threshold amount (fig 2 and paras 0019-0020, 0022 and 0034-0036 shows and discloses the clusters of the positive bags clusters (e.g 70 windows having greater predetermined saliency scores) and negative bags clusters (eg. 20 windows having Less saliency scores) meeting the claim limitations, examiner notes that the specifics of a threshold amount is not required by the current claim).
 
6. Regarding claim 6, Tu discloses a method as described in claim 1, wherein the items of image content in a given cluster are different, one item of image content from another, by less than a threshold amount (fig 2 and paras 0019-0020, 0022 and 0034-0036 shows and discloses the clusters of the positive bags clusters (e.g 70 windows having greater predetermined saliency scores) and negative bags clusters (e.g. 20 windows having Less saliency scores i.e by less than a threshold amount) meeting the claim limitations, examiner notes that the specifics of a threshold amount is not required by the current claim).  

7. Regarding claim 9, Tu discloses a method as described in claim 1, further comprising presenting the suggestion of the image content item for selection by a user (paras 0017, 0032, 0042, figs 1, 3 shows and discloses presenting the image result/suggestion to the user based on the image search. examiner notes that for selection by the user is not given patentable weight as it is intended use limitation and did not impose any limit on the interpretation of the claim. See MPEP 2111.04).  
  
8. Regarding claim 10, Tu discloses a method as described in claim 9, wherein the clustering is performed to implement an image search and the suggestion of the image content item is presented for selection by the user based on the image search (paras 0013, 0017-0018, 0032, 0042, figs 1, 3 shows and discloses presenting the image result/suggestion to the user based on the image search (i.e image search query) and figs 1-2 shows the clustering and retrieving the object/image content suggestion meeting the claim limitations. examiner notes that for selection by the user is not given patentable weight as it is intended use limitation and did not impose any limit on the interpretation of the claim. See MPEP 2111.04).  

9. Claim 11 is a corresponding system claim of claim 1. See the corresponding explanation of claim 1. Figs 1-2 and 8 shows a system with the computing device (hardware), having saliency extractor 202, clustering unit 204 and detector 206 performing the steps of claim 11.

10. Claim 12 is a corresponding system claim of claim 2. See the corresponding explanation of claim 2.

11. Regarding claim 13, Tu discloses a system as described in claim 12, wherein the items of image content are scored with multiple component scores that are computed for each item of the image content and are indicative of a different visual characteristic established for visually pleasing image content items (figs 1, fig 2 shows the clustering unit 204 clustering the extracted saliency instances generated from the image 112 (i.e a set of top saliency windows (map) 208 of solid rectangles (i.e first map of the different types of saliency maps 208 and 210) labelled as positive bag 212 and a set of bottom saliency windows (map) of dashed rectangles (i.e a second map of the different types of saliency maps 208 and 210) labelled as negative bag 214 indicative of the different objects in the image distinguished from the backgrounds meeting the above claim limitations (visually pleasing image contents), see paras 0016-0018, 0019, 0022-0025 and 0034-0036 for the explanation of the above limitations, examiner notes that the specifics of visually pleasing image contents are not required by the current claim).  

12. Claim 15 is a corresponding system claim of claim 3. See the corresponding explanation of claim 3.

13. Claim 16 is a corresponding system claim of claim 4. See the corresponding explanation of claim 4.

14. Claim 21 is a corresponding one or more computer readable storage media claim of claim 1. See the corresponding explanation of claim 1. Para 0073 discloses one or more computer readable medium storing instruction to perform the steps of claim 21.

15. Claim 22 is a corresponding one or more computer readable storage media claim of claim 2. See the corresponding explanation of claim 2.

16. Claim 23 is a corresponding one or more computer readable storage media claim of claim 5. See the corresponding explanation of claim 5.

17. Claim 24 is a corresponding one or more computer readable storage media claim of claim 6. See the corresponding explanation of claim 6.

Claims 1-4, 9-13, 15-16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (US20140254922) hereafter Wang.

	
18. Regarding claim 1, Wang discloses a method implemented by a computing (figs 1 and 4-5 shows the method implemented by the computing device, paras 0023, 0034-0035, 0058 -0060, 0072-0093) device, the method comprising: 
clustering items of image content based on at least two different types of saliency maps, each of the different types of saliency maps generated from the image content, and at least a second map of the different types of saliency maps generated based on a first map of the different types of saliency maps (fig 4 steps 402, 404 and paras 0035, 0058-0060, 0073-0075, 0089 discloses calculating saliency values of each region, calculating saliency values for pixels and generating base saliency maps (i.e MC saliency maps, CSH saliency maps, CSD saliency maps and RC saliency maps generated (i.e clustering the items of image contents (i.e each region contrasts, pixels contrasts fragments of the input image based on the saliency values (i.e a higher saliency value computed for a region as the region is better distinguished from its immediate context) based on plurality of saliency maps in the image one based on another and also generating a total saliency map from the generated base saliency maps) form the image and generate feature vectors based on the generated saliency maps for object classification meeting the limitations of clustering items of image content based on at least two different types of saliency maps, each of the different types of saliency maps generated from the image content, and at least a second map of the different types of saliency maps generated based on a first map of the different types of saliency maps, examiner notes that the specifics of clustering, first map, second map and different types of saliency maps are not required by the current claim) ; and generating a suggestion of an image content item based on the clustering (fig 1, fig 4 steps 410-416, para 0035, 0082 discloses the output image 126 with the salient object bounding box 128 bounding the shuttlecock 124 (i.e the suggestion of an image content) based on the clustering (i.e clustering on the image contents based on the multiple base saliency maps and object classification classifying salient object 124 from objects 118, 120, 122 etc in the input image meeting the above claim limitations, examiner notes that the specifics of the suggestion are not required by the current claim).  

19. Regarding claim 2, Wang discloses a method as described in claim 1, wherein clustering the items of image content further includes: scoring the items of image content based on visual characteristics determined from the at least two different types of saliency maps; and clustering the items of image content according to scores (fig 4 steps 402, 404 and paras 0035, 0058-0060, 0073-0075, 0089 discloses calculating saliency values (scores) of each region, calculating saliency values for pixels and generating base saliency maps (i.e MC saliency maps, CSH saliency maps, CSD saliency maps and RC saliency maps generated (i.e clustering the items of image contents (i.e each region contrasts, pixels contrasts fragments of the input image based on the saliency values (i.e a higher saliency value (score) computed for a region as the region is better distinguished from its immediate context) based on plurality of saliency maps in the image one based on another and also generating a total saliency map from the generated base saliency maps) form the image meeting the above limitations, examiner notes that the specifics of the scores are not required by the current claim).  

20. Regarding claim 3, Wang discloses a method as described in claim 2, further comprising ranking the items of image content within a given cluster based on the scores (fig 4 steps 402, 404 and paras 0035, 0058-0060, 0073-0075, 0089 discloses calculating saliency values of each region, calculating saliency values for pixels and generating base saliency maps (i.e MC saliency maps, CSH saliency maps, CSD saliency maps and RC saliency maps generated (i.e clustering the items of image contents (i.e each region contrasts, pixels contrasts fragments of the input image based on the saliency values (i.e a higher saliency value (higher ranking score) computed for a region as the region is better distinguished from its immediate context) based on plurality of saliency maps in the image one based on another and also generating a total saliency map from the generated base saliency maps) form the image meeting the above claim limitations, examiner notes that the specifics of ranking are not required by the current claim).  

21. Regarding claim 4, Wang discloses a method as described in claim 3, wherein generating the suggestion further comprises: selecting a highest-ranked image content item from different clusters of the items of image content (fig 4 steps 402, 404 and paras 0035, 0058-0060, 0073-0075, 0089 discloses calculating saliency values of each region, calculating saliency values for pixels and generating base saliency maps (i.e MC saliency maps, CSH saliency maps, CSD saliency maps and RC saliency maps generated (i.e clustering the items of image contents (i.e each region contrasts, pixels contrasts fragments of the input image based on the saliency values (i.e a higher saliency value (highest ranking score) computed for a region as the region is better distinguished from its immediate context) based on plurality of saliency maps in the image one based on another and also generating a total saliency map from the generated base saliency maps) form the image meeting the above claim limitations); and identifying a selected image content item for the suggestion (fig 1, fig 4 steps 410-416, para 0035, 0082 discloses the output image 126 with the salient object bounding box 128 bounding the shuttlecock 124 (i.e identifying the selected image content item for the suggestion) based on the clustering (i.e clustering on the image contents based on the multiple base saliency maps and object classification classifying salient object 124 from objects 118, 120, 122 etc in the input image meeting the above claim limitations).



22. Regarding claim 9, Wang discloses a method as described in claim 1, further comprising presenting the suggestion of the image content item (fig 1, paras 0023, 0035-0036, 0082 shows and discloses the presenting of the suggestion of the image content item 128 to the user 108 by the user device meeting the claim limitations) for selection by a user (examiner notes that for selection by a user is not given patentable weight as it is intended use limitation and did not impose any limit on the interpretation of the claim. See MPEP 2111.04).  
 
23. Regarding claim 10, Wang discloses a method as described in claim 9, wherein the clustering is performed to implement an image search (fig 1, fig 4 steps 402, 404 and paras 0023, 0035, 0058-0060, 0073-0075, 0082, 0089 discloses performing clustering to implement an image search) and the suggestion of the image content item is presented for selection by the user based on the image search (presenting the image result/suggestion to the user based on the image search as seen in figs 1, 4. examiner notes that for selection by the user is not given patentable weight as it is intended use limitation and did not impose any limit on the interpretation of the claim. See MPEP 2111.04).  

24. Claim 11 is a corresponding system claim of claim 1. See the corresponding explanation of claim 1. Wang discloses in figs 1, 5 a system comprising modules implemented at least partially in hardware of at least one computing device to perform the functions of the system of claim 11.  

25. Claim 12 is a corresponding system claim of claim 2. See the corresponding explanation of claim 2.

26. Regarding claim 13, Wang discloses a system as described in claim 12, wherein the items of image content are scored with multiple component scores that are computed for each item of the image content and are indicative of a different visual characteristic established for visually pleasing image content items (para 0058 discloses the saliency values (component scores) based on the color and orientation information akin to the visual receptive fields (i.e visually pleasing image contents) meeting the claim limitations).  

27. Claim 15 is a corresponding system claim of claim 3. See the corresponding explanation of claim 3.

28. Claim 16 is a corresponding system claim of claim 4. See the corresponding explanation of claim 4.

29. Claim 21 is a corresponding one or more computer readable storage media claim of claim 1. See the corresponding explanation of claim 1. Wang discloses and shows one or more computer readable storage media in figs 1, 5 (i.e a memory 502) having stored thereon instructions that are executable by one or more processors to perform operations of claim 21.  

30. Claim 22 is a corresponding one or more computer readable storage media claim of claim 2. See the corresponding explanation of claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tang (US8660351) hereafter Tang.

31. Regarding claim 5, Wang discloses a method as described in claim 1. Wang discloses the clustering (i.e the fragments of the input image based on the saliencies) as seen in claim 1. Wang also discloses the highest saliency values of the regions of the image as seen in claim 1 which would obviously cluster some regions in the image with lower saliency values i.e by a threshold amount (absent the specifics of “a threshold amount”). Wang however do not recite in exact claim language wherein the 
Tang discloses wherein the items of image content in one cluster are different from the items of image content in other clusters by at least a threshold amount. (fig 3b shows the clusters of the objects based on the saliency maps (values or pixel value maps) with darker shades (clusters) and the lighter shades (clusters) (i.e different by a threshold amount absent the specifics of the threshold amount) meeting the claim limitations, also see col 3 lines 55 through col 4 lines 50 for the explanation). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine Wang and Tang. Wang and Tang are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be helpful feature to the user which suggests potential rectangle for a cropped image at col 2 lines 13-19.

32. Regarding clam 6, Wang discloses a method as described in claim 1. Wang discloses the clustering (i.e the fragments of the input image based on the saliencies) as seen in claim 1. Wang also discloses the highest saliency values of the regions of the image as seen in claim 1 which would obviously cluster some regions in the image with lower saliency values i.e by less than a threshold amount (absent the specifics of “less than a threshold amount”). Wang however do not recite in exact claim language wherein the items of image content in a given cluster are different, one item of image content from another, by less than a threshold amount.
 wherein the items of image content in a given cluster are different, one item of image content from another, by less than a threshold amount (fig 3b shows the clusters of the objects based on the saliency maps (values or pixel value maps) with darker shades (clusters) and the lighter shades (clusters different by less than a threshold amount than the clusters of the darker shades absent the specifics of less than the threshold amount) meeting the claim limitations, also see col 3 lines 55 through col 4 lines 50 for the explanation). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine Wang and Tang. Wang and Tang are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be helpful feature to the user which suggests potential rectangle for a cropped image at col 2 lines 13-19.

33.  Claim 23 is a corresponding one or more computer readable storage media claim of claim 5. See the corresponding explanation of claim 5.  

34. Claim 24 is a corresponding one or more computer readable storage media claim of claim 6. See the corresponding explanation of claim 6.  





Allowable Subject Matter
Claims 7-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669